NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            14-OCT-2020
                                            09:50 AM
                                            Dkt. 6 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


              HARVEY HAKODA, Plaintiff-Appellant, v.
          RUSSELL D. YANG, M.D., Defendant-Appellee, and
                  DOE DEFENDANTS 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC181001450)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
       (By: Ginoza, Chief Judge, Chan and Wadsworth, JJ.)
          Upon review of the record, it appears we lack appellate
jurisdiction over self-represented Plaintiff-Appellant Harvey
Hakoda's (Hakoda) appeal from the circuit court's September 23,
2020 oral order (Order) granting an August 27, 2020 "Motion to
Withdraw as Counsel for [Hakoda] by Law Offices of Ian L. Mattoch
and The Markam Group., Inc., P.S.," in Civil No. 1CC181001450.
          The Order is not appealable, regardless of its
contents, because an "oral decision is not an appealable order."
KNG Corp. v. Kim, 107 Hawai#i 73, 77, 110 P.3d 397, 401 (2005);
see Hawai#i Rules of Appellate Procedure (HRAP) Rule 4(a)(1)
("[T]he notice of appeal shall be filed within 30 days after
entry of the judgment or appealable order."); HRAP Rule 4(a)(5)
("A judgment or order is entered when it is filed in the office
of the clerk of the court.").
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Even if the Order was written, it would not be
appealable because it is interlocutory and does not fall within
an exception to the final judgment requirement.     The circuit
court has not entered an appealable, final judgment in this case.
Hawaii Revised Statutes (HRS) § 641-1(a) (2016) authorizes
appeals from "final judgments, orders, or decrees[.]"      Appeals
under HRS § 641-1 "shall be taken in the manner . . . provided by
the rules of the court."   HRS § 641-1(c) (2016).     Hawai#i Rules
of Civil Procedure (HRCP) Rule 58 requires that "[e]very judgment
shall be set forth on a separate document."     The Supreme Court of
Hawai#i has held that "[a]n appeal may be taken . . . only after
the orders have been reduced to a judgment and the judgment has
been entered in favor of and against the appropriate parties
pursuant to HRCP [Rule] 58[.]"    Jenkins v. Cades Schutte Fleming
& Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994).      Here,
the circuit court has not entered a final judgment and,
therefore, the Order is interlocutory.
          The Order, even if reduced to writing, also would not
fall under an exception to the final judgment requirement set
forth in Forgay v. Conrad, 47 U.S. 201 (1848), the collateral
order doctrine, or HRS § 641-1(b).    See Ciesla v. Reddish, 78
Hawai#i 18, 20, 889 P.2d 702, 704 (1995) (requirements for
appealability under the Forgay doctrine); Abrams v. Cades,
Schutte, Fleming & Wright, 88 Hawai#i 319, 322, 966 P.2d 631, 634
(1998) (requirements for appealability under the collateral order
doctrine); HRS § 641-1(b) (2016) (requirements for an appeal from
an interlocutory order).   See also Chuck v. St. Paul Fire and
Marine Ins. Co., 61 Haw. 552, 606 P.2d 1320 (1980) (declining to
extend the collateral order doctrine to allow immediate appeal
from an order granting disqualification of counsel); Gomes v.
Heirs of Kauwe, 52 Haw. 126, 472 P.2d 119 (1970) (holding that




                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

orders denying disqualification of counsel are interlocutory and
not appealable under the collateral order rule).
          Therefore, IT IS HEREBY ORDERED that this appeal is
dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, October 14, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  3